DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertels et al (US 20200087854).
Regarding claim 1, Bertels teaches an aqueous inkjet ink [abstract].  The ink can be applied onto a fabric by means of spraying [0049].  Therefore, the ink is a sprayable ink.
The examiner recognizes that the preamble “for a digital printing process on a fabric” is purpose or intended use limitation which, upon further consideration, merely further limit the structure of the product. Anything that meets the claimed composition should also be entirely capable of being used for a digital printing process on a fabric.  Therefore, the examiner reasonably considers that this limitation is met by Bertels’ product having the same composition as stated below, absent concrete evidence to the contrary.
Bertels teaches that the ink comprises polyurethane resin aqueous dispersion [0047], water soluble organic solvent [0059], humectant [0063], and surfactant [0066].
Bertels teaches that the amount of polyurethane resin is 30% or less [0049]; the amount of solvent is 20-70% [0061]; the amount of humectant is 0.1-20% [0065]; the amount of surfactant is 0-5% [0066].  All these amounts are based on the total amount of ink formulation.
The examiner submits that based on the aforementioned amounts, the amount of polyurethane dispersion is 100-(amount of solvent)-(amount of humectant)-(amount of surfactant), which is 5% to 79.9%, overlapping the claimed 29-30 parts.
Bertels’ 20-70% of solvent overlaps the claimed 47-52 parts of solvent.
Bertels’ 0.1-20% of humectant overlaps the claimed 18-21 parts of humectant.
Bertels’ 0-5% of surfactant overlaps the claimed 1-2 parts of surfactant.
Bertels teaches polyurethane dispersion examples having pH of 7.9 [0115], 6.75 [0119], 7.32 [0121], 7.79 [0123], 7.90 [0125], 7.79 [0127], 7.62 [0129], 7.82 [0131], 7.63 [0133], 7.40 [0135], and 5.82 [0137], falling within the claimed pH of 4-8.
A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Bertels is silent about the specific gravity.  However, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Bertels teaches the same composition of the ink formulation, the claimed specific gravity of 1.03-1.06 at 25 °C is expected to be present, absent concrete evidence to the contrary.

Regarding claim 2, Bertels teaches the polyurethane dispersion is an aqueous polyurethane dispersion [0047], as stated in claim 1 rejection.

Regarding claim 3, Bertels teaches that the polyurethane is obtained by reacting a polyester polyol or a polyether diol and a polyisocyanate [0018], meeting the claimed polyester polyurethane and polyether polyurethane.

Regarding claim 4, Bertels teaches that the polyester polyol can be aliphatic polyester polyol [0038].  Thus, the obtained polyurethane is aliphatic polyester polyurethane.

Regarding claim 5, Bertels is silent about the viscosity of the dispersion.  However, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Bertels teaches the same composition of the dispersion formulation, the claimed viscosity of 700-1100 cp is expected to be present, absent concrete evidence to the contrary.

Regarding claim 7, Bertels teaches Example PU-3 having solid content of 35.88% [0119], falling within the claimed 30-45%.  

Regarding claim 8, Bertels’ examples have particle size of the polyurethane particles is 136 nm [0115], 176 nm [0119], 245 nm [0125], 104 nm [0129], 131 nm [0131], 118 nm [0133], 130 nm [0135], and 138 nm [0137], according to a Zetasizer measurement, falling within the claimed 85-350 nm.  Based on the interpretation stated in the 112(b) rejection, Bertels’ particle size meets the claimed limitation.

Regarding claim 9, Bertels is silent about the surface tension.  However, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Bertels teaches the same composition of the ink formulation, the claimed surface tension of 15-45 mN/m is expected to be present, absent concrete evidence to the contrary.

Regarding claim 10, Bertels is silent about the viscosity of the ink.  However, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Bertels teaches the same composition of the ink formulation, the claimed viscosity of 3-6 cp is expected to be present, absent concrete evidence to the contrary.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bertels et al (US 20200087854) as applied to claim 1 above, and further in view of Cai et al (US 20130005851 A1).
Regarding claim 6, Bertels teaches the sprayable ink in claim 1 as stated above.  Bertels does not the humectant comprises glycerol and triethylene glycol, and a weight ratio of the glycerol to the triethylene glycol is between 2 and 2.5.
In the same field of endeavor, Cai teaches an aqueous ink composition comprising a humectant mixture with 10% glycerol and 5% triethylene glycol [0031].  Therefore, the weight ratio of the glycerol to the triethylene glycol is 2, falling within the claimed 2-2.5.
It would have been obvious to one of ordinary skill in the art at the time of filing to select a humectant mixture with 10% glycerol and 5% triethylene glycol in Bertels’ formulation, as this is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762